       Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AURELIA MANCILLA,

                           Plaintiff,
                                                     20 Civ. 1330 (KPF)
                    -v.-
                                                   OPINION AND ORDER
ABM INDUSTRIES, INC., SCOTT SALMIRS,
and EDDIE SANDERS,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The factual allegations underlying this case are horrific by any metric.

Plaintiff Aurelia Mancilla, who worked briefly as a night-shift janitor for ABM

Industries, Inc. (“ABM”), alleges that she was forcibly raped by her supervisor

shortly after she began her employment. She brings this suit against

Defendants ABM and Scott Salmirs (together, the “ABM Defendants”), along

with Eddie Sanders, her alleged rapist, asserting state-law torts as well as

claims under Title VII of the Civil Rights Act of 1964, codified as amended at 42

U.S.C. § 2000e to 2000e-17. The ABM Defendants have moved to compel

arbitration, citing an arbitration agreement to which Plaintiff ostensibly agreed

during her onboarding process at ABM. Plaintiff opposes the motion, arguing

that the purported arbitration agreement is invalid and unconscionable. For

the reasons set forth in the remainder of this Opinion, the Court is constrained

to grant the ABM Defendants’ motion to compel arbitration and stays the

instant action against them.
       Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 2 of 23




                                    BACKGROUND 1

A.    Factual Background

      1.     The Allegations in Plaintiff’s Complaint

      ABM is in the business of providing janitorial services for commercial

facilities, including airports, in multiples states. (Compl. ¶ 3). Plaintiff

commenced employment with ABM on July 31, 2018, performing janitorial

work on the night shift at the Atlanta International Airport. (Id. at ¶ 19). She

worked for ABM, as directed by ABM supervisors, without incident until

September 18, 2018. (Id. at ¶ 20).

      Plaintiff reported to work on the night of September 17, 2018, and was

informed that her ABM supervisor that night would be Defendant Eddie

Sanders. (Compl. ¶ 21). Plaintiff had not previously been supervised by

Sanders — indeed, until then she had never met him. (Id.). Plaintiff did the



1     The facts contained in this Opinion are drawn from Plaintiff’s Complaint (“Compl.” (Dkt.
      #1-2)); the Declaration of Rhonda Rawlins in Support of Defendant ABM’s Motion to
      Compel Arbitration and Dismiss or Stay Action (“Rawlins Decl.” (Dkt. #14)), including
      the exhibits thereto; the Declaration of Craig R. Benson In Support of Defendants’
      Motion to Compel Arbitration and Dismiss or Stay Action (“Benson Decl.” (Dkt. #15)),
      including the exhibits thereto; the exhibits attached to Plaintiff’s Memorandum of Law
      in Opposition to Defendant ABM’s Motion to Compel Arbitration and Dismiss or Stay
      Action (Dkt. #23 at 26-55), including the Declaration of Aurelia Mancilla (“Mancilla
      Decl.” (Dkt. #23 at 28-30)); and the Declaration of Rhonda Rawlins in Support of
      Defendant ABM’s Motion to Compel Arbitration and Dismiss or Stay Action (“Rawlins
      Reply Decl.” (Dkt. #27)), including the exhibits thereto.
      For ease of reference, Defendants’ Memorandum of Law in Support of Defendant ABM’s
      Motion to Compel Arbitration and Dismiss or Stay Action is referred to as “Def. Br.”
      (Dkt. #13); Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motion to
      Compel Arbitration and Dismiss or Stay Action is referred to as “Pl. Opp.” (Dkt. #23);
      and Defendants’ Memorandum of Law in Further Support of ABM Defendants’ Motion
      to Compel Arbitration and Dismiss or Stay Action is referred to as “Def. Reply” (Dkt.
      #26).



                                             2
        Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 3 of 23




usual janitorial work required of her until approximately 5:00 a.m. on

September 18, 2019, when Sanders approached her and engaged her in

conversation as she continued her work. (Id.). During the conversation,

Sanders suggested to Plaintiff that she should have sex with him. (Id.).

      After Plaintiff refused, Sanders directed Plaintiff to follow him to an area

where he said cleaning work was required. (Compl. ¶¶ 22-23). Plaintiff did as

directed and followed Sanders into a room with no windows and no exit except

the door through which they had entered. (Id. at ¶ 24). At that point, Sanders,

a very large man, closed the door and stood between Plaintiff and the door,

demanding that she submit to him. (Id. at ¶ 25). Sanders proceeded to rape

her; she begged him to stop. (Id. at ¶ 26). Sanders then left Plaintiff alone in

the room. (Id. at ¶ 28).

      When Plaintiff was able to exit the room, she called a coworker and

requested that the coworker call the police. (Compl. ¶ 30). The police arrived,

talked with Plaintiff, investigated the incident, and escorted her to a hospital

for a rape test. (Id. at ¶ 31). They also provided Plaintiff with rape crisis

counseling. (Id.). The police subsequently arrested Sanders and charged him

with rape. (Id. at ¶ 32). At the time the Complaint was filed, Sanders was

awaiting trial. (Id.). Plaintiff alleges, upon information and belief, that Sanders

has a criminal record that includes a felony conviction for armed robbery. (Id.

at ¶ 33).




                                         3
          Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 4 of 23




      2.      ABM’s Onboarding Process and Plaintiff’s Employment
              Agreement

      The Court briefly describes the process by which Plaintiff was hired and

onboarded, as it is relevant to this motion. ABM uses a recruiting technology

called Jobalign as an applicant tracking system during the hiring process.

(Rawlins Decl. ¶ 6). Applicants are required to provide contact information,

including an email address, that is entered into the system. (Id. at ¶ 7).

      Once ABM has interviewed and offered an applicant a position, ABM

electronically provides pertinent information to a third-party vendor, Sterling

Talent Solutions (“Sterling”), so that Sterling may perform a background check

and manage the employee’s onboarding process. (Rawlins Decl. ¶ 7). The

electronic transmission to Sterling occurs when a recruiter or hiring manager

changes the candidate’s status to “hired” and clicks the “onboard” button in

Jobalign. (Id.).

      Sterling then sends the applicant (now candidate) an instructional email

providing a username and temporary password, together with a link to the

ABM Candidate Portal. (Rawlins Decl. ¶ 8). The process then follows the

following steps:

      •       The first step in the process requires the candidate to
              click on the “Get Started” link in the email that directs
              the candidate to the ABM Candidate Portal. Once
              directed, the candidate must enter their Username and
              Password into the browser. Doing so provides access to
              the ABM Candidate Portal.

      •       The candidate’s attention is drawn to their inbox, where
              they are tasked to “Review and Sign Job Offer
              Confirmation” and instructed to click on the “Launch

                                         4
    Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 5 of 23




        Task” link. This link pulls up an electronic Job Offer
        Confirmation document that contains information
        about the candidate, the position, job site location, rate
        of pay, start/hire date, and pay frequency.           The
        candidate is instructed to review the information on the
        Job Offer Confirmation.

•       The candidate is provided information on e-signing
        documents. The candidate is asked to consent to use
        an electronic signature to electronically sign various
        forms. In this regard, the candidate is provided with a
        Consent and Notice Regarding Electronic Signature
        which reads, in pertinent part:

              By clicking the “I agree to use an electronic
              signature”     button,     you     agree   to
              electronically sign the following forms. You
              agree your electronic signature is the legal
              equivalent of your manual signature. You
              further agree that your use of the keypad,
              mouse, or other device to select an item,
              button, icon or similar act/action,
              constitutes your signature as if actually
              signed by you in writing. You also agree
              that no certification authority or other
              third-party verification is necessary to
              validate your electronic signature and that
              the lack of such certification or third-party
              verification will not in any way affect the
              enforceability of your electronic signature.

              If you decline to use an electronic signature
              by clicking the “I Decline to Use an
              Electronic Signature” button, you will be
              asked to enter your reason for declining.

              You should contact your employer to
              manually sign your document. After
              authorizing the use of your electronic
              signature, you may still withdraw your
              consent. To do so, you must contact the
              employer for their withdrawal procedures,
              and to understand any consequences or
              fees which may apply.


                                    5
          Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 6 of 23




(Id.). There are then two links for the candidate to choose: One provides “I

Agree to Use an Electronic Signature,” and the other states “I Decline to Use an

Electronic Signature.” (Id. at ¶ 9). If the candidate selects the “I Decline to Use

an Electronic Signature” button, the candidate is asked to provide a reason for

declining. (Id.). The process ends at this point and the candidate cannot move

forward with electronic onboarding through Sterling. (Id.). The candidate may

then contact ABM to manually sign the documents as an alternative to

electronic signing; however, if the candidate chooses not to sign the documents

manually or electronically, they may not continue the application process.

(Id.).

         If the candidate does agree to use an electronic signature, the candidate

is given the choice of a button to select a signature or a button to draw an

electronic signature. (Rawlins Decl. ¶ 10). If the candidate selects the

“Signature” button, an electronic version of their name and their initials

appears in cursive. (Id.). If the candidate selects the “Or draw your signature”

button, the candidate has the option to draw their own electronic signature

and initials to use going forward. (Id.). After selecting their preferred electronic

signature format, the candidate is requested to click on the “Proceed to e-Sign

Preview” button. (Id.).

         The candidate then receives an email from the Candidate Portal.

(Rawlins Decl. ¶ 11). The email advises the candidate that as part of their

application with ABM, a pre-employment screening is required. (Id.). The

email directs the candidate to review their rights under the Fair Credit
                                          6
       Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 7 of 23




Reporting Act by visiting a link that is provided in the email. (Id.). It also

instructs the candidate to visit a URL link to access the Applicant Certification

and Authorization form to proceed to the pre-employment screening. (Id.).

      Following successful completion of the background check, the candidate

is considered an employee and is sent an email by Sterling from the Candidate

Portal. (Rawlins Decl. ¶ 12). The employee is instructed to click the “Get

Started” button to sign into the Candidate Portal and asked to complete and

sign onboarding acknowledgment forms. (Id.). The Candidate Portal provides a

list of electronic documents and policies that must be opened, reviewed,

completed — and, if agreed, signed — in the following order: Form CC-305;

EEO Form; Emergency Contact; W4; Biometric Clock; Policy Employee Notice

and Consent Form; Direct Deposit Authorization; Pay Method Selection; Health

Care Exchange Notice Acknowledgment; Wage Policy Acknowledgment;

Employee (Service) Handbook Acknowledgement; Mutual Arbitration Agreement

Acknowledgment; Employee Instructions, Information, and Work Rules

Acknowledgment; Drug-Free Workplace Policy Acknowledgment; Customer

Confidentiality Acknowledgement; Policy Against Harassment in the Workplace

Acknowledgement; Prior Employer Information; Acknowledgement; and Code of

Business Conduct (“COBC”). (Id. at ¶ 13). The employee is given unlimited

time to read and review the policies. (Id. at ¶ 14).

      Finally, the employee is asked to check their email account regularly for

emails from the Candidate Portal. (Rawlins Decl. ¶ 15). If the employee has

any difficulty completing this process, they are instructed to contact the Hiring
                                         7
         Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 8 of 23




Manager or Human Resources Department. (Id.). This concludes the

electronic onboarding process through Sterling and at this point the employee

has been onboarded. (Id.).

        Notably, “log entries” maintained by Sterling and attached to the Rawlins

Declaration indicate that Plaintiff followed the onboarding process. (Rawlins

Decl. ¶¶ 17, 19). On August 16, 2018, a Job Offer Confirmation initial

notification email was sent to Plaintiff. (Id.). The log entry reflects that Plaintiff

accessed the Sterling Candidate Portal on August 31, 2018. (Id.). It also

reflects that Plaintiff received ABM’s Mutual Arbitration Agreement (Dkt. #14-1

at 1-3 (the “Mutual Arbitration Agreement”)) and electronically signed the

corresponding “Employee Acknowledgment” on August 31, 2018. (Dkt. #14-1

at 4 (“Employee Acknowledgment”); Dkt. #14-2; see also Rawlins Decl. ¶ 18;

Dkt. #14-3 at 2 (showing that Mutual Arbitration Agreement Acknowledgment

was uploaded on August 31, 2018)). The Mutual Arbitration Agreement states

that:

              ABM Industries Incorporated and its subsidiary
              companies (collectively, the “Company”) and I desire to
              resolve fairly and quickly, any and all disputes between
              the parties as set forth below, including but not limited
              to those arising from and/or relating in any way to any
              aspect of my hiring, my employment and/or the
              severance of my employment. In consideration of the
              binding mutual agreement of the parties to arbitrate
              claims between us, the agreement by the Company to
              pay the “AAA Filing Fee” (as that term is defined in
              Paragraph B, below), and the other mutual promises
              and agreements set forth herein, the Company and I
              agree as follows:



                                          8
       Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 9 of 23




            Final and binding arbitration before a single, neutral
            arbitrator shall be the exclusive remedy for any
            “Covered Claim” (as that term is hereinafter defined). A
            “Covered Claim” is any claim (except a claim that by law
            is non-arbitrable) that arises between me and the
            Company, its past, present, and future: parent(s),
            subsidiaries, affiliates, and/or their respective past,
            present, and future: officers, directors and/or
            employees, including but not limited to claims arising
            and/or relating in any way to my hiring, my
            employment with, and/or the severance of my
            employment with, the Company.

(Mutual Arbitration Agreement 1). The last two paragraphs of the Mutual

Arbitration Agreement state:

            BY SIGNING THIS AGREEMENT, I KNOWINGLY AND
            VOLUNTARILY WAIVE FOR ANY COVERED CLAIM THE
            RIGHT   TO    CLASS,  REPRESENTATIVE,    AND
            COLLECTIVE PROCEDURES AND THE RIGHT TO
            TRIAL BY JURY OR JUDGE, TO THE FULL EXTENT
            PERMITTED BY APPLICABLE LAW. I RETAIN ALL
            OTHER RIGHTS, INCLUDING MY RIGHT TO COUNSEL,
            TO CALL AND CROSS-EXAMINE WITNESSES, AND TO
            HAVE MY CLAIMS ADDRESSED BY AN IMPARTIAL
            FACT FINDER. I ACKNOWLEDGE THAT I AM HEREBY
            ADVISED TO SEEK LEGAL ADVICE AS TO MY RIGHTS
            AND RESPONSIBILITIES UNDER THIS AGREEMENT
            AND HAVE AVAILED MYSELF OF THE ADVICE OF
            COUNSEL TO THE EXTENT I WISH TO DO SO.

            I ACKNOWLEDGE THAT I HAVE CAREFULLY READ
            THIS AGREEMENT, AND THAT I UNDERSTAND ITS
            TERMS.

(Id. at 2-3). The Mutual Arbitration Agreement is signed, on behalf of ABM, by

the Vice President for Human Resources and is dated September 18, 2014. (Id.

at 3). Notably, the two documents referred to as “Employee Acknowledgment”

contain the exact same language as the last two paragraphs of the Mutual



                                       9
       Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 10 of 23




Arbitration Agreement. (See Employee Acknowledgment). The two documents

appear to be identical. (Id.).

B.    Procedural History

      Plaintiff filed the Complaint in this action on January 10, 2020, in the

Supreme Court of the State of New York, New York County, alleging several tort

causes of action as well as sexual harassment in violation of Title VII. (Dkt. #1

at ¶ 1). On February 18, 2020, the ABM Defendants filed a notice of removal,

removing the case to this Court pursuant to 28 U.S.C. §§ 1331, 1441 and

1446, as an action founded on a claim or right arising under the laws of the

United States. (Dkt. #1, 7). Defendant Sanders has yet to be served with this

action. (See Dkt. #7 at ¶ 9).

      On February 21, 2020, the ABM Defendants filed a motion to compel

arbitration and to dismiss or stay the action, as well as two supporting

declarations. (Dkt. #12-15). Plaintiff filed a brief and several exhibits in

opposition to the motion to compel on March 11, 2020. (Dkt. #23). The ABM

Defendants filed a reply brief and affidavit on March 27, 2020. (Dkt. #26-27).

Then, on March 31, 2020, Plaintiff filed a letter requesting leave to file a sur-

reply and to conduct limited discovery. (Dkt. #28). The ABM Defendants filed

a letter in opposition to Plaintiff’s request the next day. (Dkt. #29). On April 1,

2020, the Court issued an order stating that it would hold Plaintiff’s request

until a later time when it could determine whether a sur-reply and discovery

were warranted. (Dkt. #30). The Court has now reviewed the motion papers in



                                        10
         Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 11 of 23




this case and has determined both that a sur-reply is unnecessary and that

discovery is unwarranted.

                                   DISCUSSION

A.    Applicable Law

      The Federal Arbitration Act, 9 U.S.C. §§ 1-16 (the “FAA”), “reflects a

liberal federal policy favoring arbitration agreements and places arbitration

agreements on the same footing as other contracts.” Meyer v. Uber Techs., Inc.,

868 F.3d 66, 73 (2d Cir. 2017) (internal quotation marks and citations

omitted). Section 2 of the FAA provides, “[a] written provision in … a

contract … to settle by arbitration a controversy thereafter arising out of such

contract … shall be valid, irrevocable, and enforceable, save upon such

grounds as exist at law or in equity for the revocation of any contract.” 9

U.S.C. § 2. Section 4 of the FAA allows a party to such an agreement to

petition a district court for an order compelling arbitration where a

counterparty “fail[s], neglect[s], or refus[es] … to arbitrate” under the terms of

an arbitration agreement. Id. § 4. A court ruling on a petition to compel

arbitration must decide two issues: [i] whether the parties agreed to arbitrate,

and, if so, [ii] whether the scope of that agreement encompasses the claims at

issue. See Holick v. Cellular Sales of N.Y., LLC, 802 F.3d 391, 394 (2d Cir.

2015).

      In resolving a motion to compel arbitration, the court applies “a standard

similar to that applicable for a motion for summary judgment.” Meyer, 868

F.3d at 74 (internal quotations omitted). “[T]he court considers all relevant,

                                        11
       Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 12 of 23




admissible evidence submitted by the parties and contained in pleadings,

depositions, answers to interrogatories, and admissions on file, together with

affidavits, and draws all reasonable inferences in favor of the non-moving

party.” Id. (internal quotation marks, alterations, and citations omitted). “If

there is an issue of fact as to the making of the agreement for arbitration, then

a trial is necessary.” Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d Cir. 2003)

(citing 9 U.S.C. § 4). However, a party opposing arbitration may not satisfy this

burden through “general denials of the facts on which the right to arbitration

depends”; in other words, “[i]f the party seeking arbitration has substantiated

the entitlement by a showing of evidentiary facts, the party opposing may not

rest on a denial but must submit evidentiary facts showing that there is a

dispute of fact to be tried.” Oppenheimer & Co., Inc. v. Neidhardt, 56 F.3d 352,

358 (2d Cir. 1995).

B.    Analysis

      The ABM Defendants contend that the FAA mandates arbitration of

Plaintiff’s claim because: (i) the parties executed a valid arbitration agreement;

and (ii) Plaintiff’s claims against the ABM Defendants fall within the scope of

such arbitration agreement. (Def. Br. 10). In resisting arbitration, Plaintiff

contends that she never entered into a valid arbitration agreement and that

ABM’s onboarding practice is procedurally and substantively unconscionable.

(Pl. Opp. 11-20). As detailed herein, the Court agrees with the ABM

Defendants on both issues.



                                        12
       Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 13 of 23




      1.     The Parties Formed a Valid Arbitration Agreement

      “The threshold question facing any court considering a motion to compel

arbitration is whether the parties have indeed agreed to arbitrate.” Doctor’s

Assocs., Inc. v. Alemayehu, 934 F.3d 245, 250 (2d Cir. 2019) (internal

quotations and alterations omitted). The question is resolved with reference to

state law. See Meyer, 868 F.3d at 73-74; Bell v. Cendant Corp., 293 F.3d 563,

566 (2d Cir. 2002) (“Because an agreement to arbitrate is a creature of

contract … the ultimate question of whether the parties agreed to arbitrate is

determined by state law.”). 2

      Plaintiff contends that the evidence that the ABM Defendants have

submitted to the Court is insufficient to show that Plaintiff entered into an

arbitration agreement with ABM. Notably, while ABM’s Human Resources

Director, Rhonda Rawlins, described the onboarding process during which

Plaintiff signed the Employee Acknowledgment, the ABM Defendants did not

provide a copy of the Mutual Arbitration Agreement signed by Plaintiff herself.

Rather, the ABM Defendants have submitted what appears to be ABM’s

standard Mutual Arbitration Agreement along with the Employee

Acknowledgment, the latter of which appears to be the final page of such




2     Both Plaintiff and the ABM Defendants rely on New York law (see Def. Br. 10-11; Pl.
      Opp. 11); accordingly, the Court analyzes the purported arbitration agreement with
      reference to New York law. See Smith v. Mikki More, LLC, 21 F. Supp. 3d 276, 283
      (S.D.N.Y. 2014) (“‘[W]here the parties agree that New York law controls, this is sufficient
      to establish choice of law.’” (quoting Fed. Ins. Co. v. Am. Home Assurance Co., 639 F.3d
      557, 566 (2d Cir. 2011))).
                                              13
          Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 14 of 23




agreement and upon which Plaintiff’s signature appears. (See Rawlins Decl.,

Ex. B).

      The ABM Defendants certainly would have done better by submitting a

version of the Mutual Arbitration Agreement with Plaintiff’s initials and

signature attached. However, when presented with arbitration agreements in

contracts formed online between companies and their customers — or, as in

this case, between employers and their employees — courts routinely rely on

affidavits and declarations (similar to the Rawlins Declaration) describing and

depicting how the affected individual manifested assent to the company’s

arbitration provision. For example, in Selden v. Airbnb, Inc., in granting a

motion to compel arbitration, the court relied on a declaration from an Airbnb

employee that explained the sign-up process and attached a rendering of the

sign-up page as it would have appeared to the plaintiff at the time he signed

up. No. 16 Civ. 933 (CRC), 2016 WL 6476934, at *2-5 (D.D.C. Nov. 1, 2016).

Similarly, in Bernardino v. Barnes & Noble Booksellers, Inc., the Magistrate

Judge’s report and recommendation relied on a declaration of a Barnes & Noble

employee that attached screenshots of images of the Barnes & Noble website

obtained from the company’s internal quality assurance server to determine

that the parties entered into an agreement to arbitrate. No. 17 Civ. 4570 (LAK)

(KHP), 2017 WL 7309893, at *6-8 (S.D.N.Y. Nov. 20, 2017), report and

recommendation adopted as modified, 2018 WL 671258 (S.D.N.Y. Jan. 31,

2018), aff’d, 763 F. App’x 101 (2d Cir. 2019) (summary order).



                                        14
       Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 15 of 23




      In Cordas v. Uber Technologies, Inc., the court relied on the declaration of

an Uber engineer that described the rider sign-up and registration process and

screenshots of the Uber app in determining whether the plaintiff had agreed to

Uber’s terms and conditions. 228 F. Supp. 3d 985, 989 (N.D. Cal. 2017). In so

doing, that court rejected the plaintiff’s argument that the declaration was

insufficient to support Uber’s motion to compel arbitration because it

contained hearsay, was speculative, and lacked authentication. Id. The court

explained that Cordas “offer[ed] no testimony or evidence regarding what he did

see on his screen, and offer[ed] no evidence to rebut [the Uber engineer’s]

reasoned declaration other than his own conclusory allegations that he never

received notice of the terms and conditions and that [the Uber engineer’s]

declaration is false and inadequate.” Id. at 990 (emphasis in original). Instead,

the court held that the Uber engineer’s declaration was based on personal

knowledge and on records kept by Uber in the ordinary course of business, and

was therefore sufficient to find, as a matter of law, that Cordas had entered

into an arbitration agreement with Uber. Id. at 989-90.

      Given its holistic review of the record — which included matching up the

Rawlins Declaration and the Mancilla Declaration — the Court finds that the

ABM Defendants have satisfied their burden to show that Plaintiff agreed to the

Mutual Arbitration Agreement. Plaintiff concedes that when she reported for

work at ABM, she “was instructed to go online and complete the employment

process,” and that she “followed the online instructions to complete and

process and [] signed documents electronically where [she] was instructed to do
                                       15
       Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 16 of 23




so.” (Mancilla Decl. ¶¶ 15, 17). Further, she does not dispute that she signed

the Employee Acknowledgement. (Id. at ¶ 19). And while she does contend

that “she does not recall seeing” the Mutual Arbitration Agreement (id. at 20),

this is insufficient to create a genuine issue of material fact as to whether the

parties entered into an arbitration agreement. See Interbras Cayman Co. v.

Orient Victory Shipping Co., S.A., 663 F.2d 4, 7 (2d Cir. 1981) (“To make a

genuine issue entitling the plaintiff to a trial by jury [under 9 U.S.C. § 4], an

unequivocal denial that the agreement had been made was needed, and some

evidence should have been produced to substantiate the denial.” (emphasis

added)); Brown v. St. Paul Travelers Cos., Inc., 331 F. App’x 68, 70 (2d Cir.

2009) (summary order) (holding that “plaintiff’s statement that she has no

recollection or record of receiving the employee handbook and arbitration

policy … is not enough to raise a genuine issue of material fact” (internal

alterations omitted)); Overseas Private Inv. Corp. v. Kim, 895 N.Y.S.2d 217,

219-20 (3rd Dep’t 2010) (enforcing an agreement against a party who denied

ever reading or seeing the entire agreement and who alleged that she was only

provided with the page of the agreement that bore her signature).

      The decision of a sister court in this District in Marciano v. DCH Auto

Grp., 14 F. Supp. 3d 322, 328-30 (S.D.N.Y. 2014), is also instructive. There,

the plaintiff argued that although her signature appeared on the arbitration

agreement authorization page, she never agreed to arbitrate her claims because

the language relating to arbitration was not on any page that she saw or

signed. Id. at 328. The court rejected this argument, explaining that “under
                                         16
       Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 17 of 23




New York law, ‘a party is under an obligation to read a document before he or

she signs it, and a party generally cannot avoid the effect of a document on the

ground that he or she did not read or know its contents.’” Id. (internal

alterations omitted) (quoting Brandywine Pavers, LLC v. Bombard, 970

N.Y.S.2d 653, 655 (4th Dep’t 2013)). More pointedly, the court observed that:

             a signer’s duty to read and understand that which it
             signed is not diminished merely because the signer was
             provided with only a signature page. Dasz, Inc. v.
             Meritocracy Ventures, Ltd., 108 A.D.3d 1084, 969
             N.Y.S.2d 653, 655 (2013) … see also Overseas Private
             Inv. Corp. v. Kim, 69 A.D.3d 1185, 895 N.Y.S.2d 217,
             219-20 (2010) (enforcing an agreement against a party
             who claimed that “she was only provided with the last
             page of the agreement” and that “she signed it without
             seeing the entire document”). Thus, Plaintiff’s
             contention that she did not read the entire Arbitration
             Agreement, by itself, does not create a material factual
             dispute, because a party who signs a document without
             any valid excuse for having failed to read it is
             conclusively bound by its terms.

Id. at 330 (internal quotation marks omitted).

      While Plaintiff contends that the Mutual Arbitration Agreement and

Employee Acknowledgment are not an integrated document (see Pl. Opp. 14-

16), it is clear from reading both agreements that the Employee

Acknowledgment does not exist without the Mutual Arbitration Agreement. 3




3     Plaintiff’s brief makes several factual assertions that are unsupported by her affidavit or
      any other record evidence. For example, Plaintiff’s brief asserts that: (i) “[Plaintiff] was
      not provided [the Mutual Arbitration Agreement] at the time she was hired by ABM or
      anytime thereafter” (Pl. Opp. 7); (ii) the Employee Acknowledgment was “the only
      arbitration document presented to” Plaintiff (id. at 13); and (iii) the Mutual Arbitration
      Agreement and Employee Acknowledgment “were not presented to [Plaintiff] as a
      combined, unified document” (id. at 14). These statements are not substantiated by
      Plaintiff’s affidavit, which merely states that she reviewed and signed the Employee
                                              17
       Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 18 of 23




The Employee Acknowledgement refers to a “Covered Claim.” However,

“Covered Claim” is not a standalone term and is defined only in the Mutual

Arbitration Agreement. Further, the text of the Employee Acknowledgment is

identical to the bolded text at the end of the Mutual Arbitration Agreement. 4

      2.     The Mutual Arbitration Agreement Is Not Unconscionable

      Alternatively, Plaintiff claims that the Court should rejected ABM’s

Mutual Arbitration Agreement as unconscionable. “Under New York law, a

contract is unconscionable when it is so grossly unreasonable or

unconscionable in light of the mores and business practices of the time and

place as to be unenforceable according to its literal terms.” Ragone v. Atl. Video

at Manhattan Ctr., 595 F.3d 115, 121 (2d Cir. 2010) (internal quotation marks

and alterations omitted). “A determination of unconscionability generally

requires a showing that the contract was both procedurally and substantively

unconscionable when made[.]” Gillman v. Chase Manhattan Bank, N.A., 73

N.Y.2d 1, 10 (1988).

      Substantive unconscionability involves questions about the fundamental

fairness of the agreement as a whole, or specific clauses within the agreement.

Berkson v. Gogo LLC, 97 F. Supp. 3d 359, 391 (E.D.N.Y. 2015). “The

procedural element of unconscionability requires an examination of the



      Acknowledgment and “does not recall seeing” the Mutual Arbitration Agreement.
      (Mancilla Decl. ¶¶ 19-20). The Court does not consider these unsupported assertions.
4     Plaintiff provides a string cite of cases in which courts have denied motions to compel
      arbitration on various grounds. (See Pl. Opp. 16-17). Of course, where circumstances
      warrant, it is appropriate for a court to deny a motion to compel. But Plaintiff fails to
      explain how any of these cases is relevant to this motion.
                                              18
       Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 19 of 23




contract formation process and the alleged lack of meaningful choice. The

focus is on such matters as the size and commercial setting of the transaction,

whether deceptive or high-pressured tactics were employed, the use of fine

print in the contract, the experience and education of the party claiming

unconscionability, and whether there was disparity in bargaining power.” Am.

Family Life Assur. Co. of N.Y. v. Baker, 778 F. App’x 24, 26 (2d Cir. 2019)

(summary order) (citations omitted).

      Plaintiff argues that the massive disparity in bargaining power between

her and ABM renders the arbitration agreement procedurally unconscionable.

(See Pl. Opp. 17-18). The Court is sympathetic to the fact that Plaintiff was

certainly in a far less powerful position than ABM during her onboarding

process. However, “[m]ere inequality in bargaining power between employers

and employees is not alone sufficient to hold arbitration agreements

unenforceable.” Gold v. Deutsche Aktiengesellschaft, 365 F.3d 144, 150 (2d

Cir. 2004), cert. denied, 543 U.S. 874 (2004); see also Tarulli v. Circuit City

Stores, Inc., 333 F. Supp. 2d 151, 156 (S.D.N.Y. 2004) (“[T]he Plaintiff contends

that the Agreement is procedurally unconscionable because of the disparity in

bargaining power between the Plaintiff, a non-lawyer, individual, and the

Defendant, a large corporation. If the Plaintiff’s contention were accepted, no

non-lawyer, individual could contract with a large corporation without the

advice of counsel.”). Thus, the fact that Plaintiff, who was seeking employment

with ABM, may have been offered such employment on a take-it-or-leave-it



                                        19
       Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 20 of 23




basis is not, by itself, legally sufficient to establish procedural

unconscionability.

      The Court is similarly sensitive to the relative speed with which Plaintiff

was both hired and onboarded, but this fact too does not establish that ABM

used deceptive or high-pressured tactics to induce her to sign the agreement.

Suqin Zhu v. Hakkasan NYC LLC, 291 F. Supp. 3d 378, 391 (S.D.N.Y. 2017)

(rejecting the argument that an arbitration agreement was procedurally

unconscionable because plaintiffs, who did not read or understand English, did

not make reasonable efforts to have the agreement explained to them, as

required by New York law); Moss v. Rent-A-Center, Inc., No. 06 Civ. 3312 (SLT)

(KAM), 2007 WL 2362207, at *5 (E.D.N.Y. Aug. 15, 2007) (“If Plaintiffs did not

understand the form of the arbitration agreement or had questions about it,

the burden was upon them to have their concerns addressed before placing

their signatures on the agreement.”); see also Ragone, 595 F.3d at 122 (“New

York law does not absolve [Plaintiff] of th[e] obligation [to read a document

carefully before signing it] because she does not have a college degree and has

no experience or background in business or human resource.” (internal

quotation marks omitted)).

      Plaintiff further argues that the arbitration agreement is substantively

unconscionable because of the broad scope of the term “Covered Claim.” (See

Pl. Opp. 19). Indeed, the Mutual Arbitration Agreement requires both the

employee and employer to submit to arbitration “any claim (except a claim that

by law is non-arbitrable) that arises between me and the Company … including
                                         20
       Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 21 of 23




but not limited to claims arising and/or relating in any way to my hiring, my

employment with, and/or the severance of my employment with, the

Company.” (Mutual Arbitration Agreement 1). However, courts routinely

enforce arbitration agreements between employees and employer by which they

agree to refer all claims arising from the employment relationship to

arbitration. See, e.g., Tarulli, 333 F. Supp. 2d at 157 (“[T]he Supreme Court

and Second Circuit have both held that conditioning employment on the

acceptance of an agreement to arbitrate disputes, including those arising under

civil rights laws, is not itself unlawfully coercive.” (internal quotations marks

omitted)); Wework Cos. Inc. v. Zoumer, No. 16 Civ. 457 (PKC), 2016 WL

1337280, at *6 (S.D.N.Y. Apr. 5, 2016) (enforcing arbitration agreement that

“subjected both parties to mandatory arbitration for any claims arising out of

or related to respondent’s employment”). Importantly, the Mutual Arbitration

Agreement is not one-sided: it subjects both parties to mandatory arbitration

for any claims arising out of Plaintiff’s employment. In sum, the Court declines

Plaintiff’s request to nullify the parties’ arbitration agreement and, further,

concludes that Plaintiff’s claims, while egregious, fall within the scope of that

agreement.

      3.     The Case Is Stayed

      Having concluded that the Mutual Arbitration Agreement is enforceable

and that Plaintiff’s claims fall within its broad scope, the Court must decide

whether to dismiss or stay the action. When all claims have been referred to

arbitration and a stay is requested, the Court must grant the stay. See Katz v.
                                        21
       Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 22 of 23




Cellco P’ship, 794 F.3d 341, 345 (2d Cir. 2015). Here the ABM Defendants

request either dismissal or stay of this action. (See Def. Br. 16-17). Following

Katz, courts in this Circuit regularly stay, rather than dismiss, complaints

subject to an arbitration agreement. See, e.g., TIG Ins. Co. v. Am. Home

Assurance Co., No. 18 Civ. 10183 (VSB), 2020 WL 605974, at *4 (S.D.N.Y.

Feb. 7, 2020); Porcelli v. JetSmarter, Inc., No. 19 Civ. 2537 (PAE), 2019 WL

2371896, at *4 (S.D.N.Y. June 5, 2019); Crawley v. Macy’s Retail Holdings, Inc.,

No. 15 Civ. 2228 (KPF), 2017 WL 2297018, at *6 (S.D.N.Y. May 25, 2017); see

also Bernardino, 763 F. App’x at 104. Accordingly, the Court will stay, rather

than dismiss, this action.

      4.    Plaintiff’s Request to Submit a Sur-Reply and for Discovery Is
            Moot

      Plaintiff has asked the Court for leave to file a sur-reply and to conduct

limited discovery relevant to the instant motion. (Dkt. #28). Plaintiff’s request

is premised on the fact that “Defendant ABM’s reply memorandum injected

new matter not previously disclosed by Defendant ABM and for which Plaintiff

had no opportunity to respond.” (Id. at 1). Specifically, Plaintiff complains that

the Rawlins Reply Declaration provided the Court with “new information and

exhibits that were not made available with Defendant ABM’s motion.” (Id.).

      The Court understands Plaintiff’s desire to respond to new statements

raised in the Rawlins Reply Declaration. However, the Court has not relied on

such statements in resolving the present motion. Accordingly, Plaintiff has not

been prejudiced by the additional submission and the Court does not need


                                       22
         Case 1:20-cv-01330-KPF Document 31 Filed 07/29/20 Page 23 of 23




further briefing or discovery. See Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871,

894-98 (1990) (court has discretion to admit new evidence on reply if that new

evidence simply rebuts evidence submitted by the answering party on response

and the non-moving party is not prejudiced).

                                   CONCLUSION

      For the reasons stated in this Opinion, the ABM Defendants’ motion to

compel arbitration is GRANTED. The Clerk of Court is ORDERED to terminate

the motion at docket entry 12. The Court further orders that this case be

STAYED as to the ABM Defendants pending completion of the arbitration.

      Plaintiff and the ABM Defendants are ORDERED to update the Court on

or before October 30, 2020, regarding the status of any arbitration.

      Further, Plaintiff is ORDERED to notify the Court, on or before August 7,

2020, as to whether she intends to pursue this action against Defendant Eddie

Sanders.

      SO ORDERED.

Dated:        July 28, 2020
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       23
